Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 1 of 17




                             Exhibit B

                           Proposed Order
        Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 2 of 17




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                )
    In re:                                                      )
                                                                ) Chapter 11
    NEIMAN MARCUS GROUP LTD LLC, et al., 1                      )
                                                                ) Case No. 20-32519 (DRJ)
                     Reorganized Debtors.                       )
                                                                ) (Jointly Administered)
                                                                )

                                 ORDER SUSTAINING
                    LIQUIDATING TRUSTEE’S FOURTEENTH OMNIBUS
                  OBJECTION TO CLAIMS (BOOKS AND RECORDS CLAIMS)

                                          [Related Docket No._____]

             Upon the Objection2 of the Liquidating Trustee seeking entry of an order (this “Order”)

(i) disallowing and expunging or (ii) reducing and allowing, as applicable, the claims identified on

Schedule 1 attached hereto, it is HEREBY ORDERED THAT:

             1.     The Objection is sustained as set forth herein.

             2.     Each claim identified on Schedule 1A to this Order is disallowed in its entirety.

             3.     Each claim identified on Schedule 1B to this Order is reduced to the allowed

amount as identified.




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
      Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
      Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
      (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
      (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
      Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
      LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
      Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
      (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Liquidating
      Trustee’s Fourteenth Omnibus Objection to Claims (Books and Records Claims).

                                                         -1-
     Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 3 of 17




       4.      Bankruptcy Management Solutions, Inc. d/b/a Stretto (“Stretto”) is authorized and

directed to update the claims register maintained in these chapter 11 cases to reflect the relief

granted in this Order.

       5.      Each claim and the objections by the Liquidating Trustee to each claim identified

in Schedule 1 constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each claim identified on Schedule 1.

       6.      Notwithstanding the relief granted in this Order or any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any party’s

right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified

or defined in this Objection or any order granting the relief requested by this Objection; (e) a

request or authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver of the Liquidating Trustee’s rights under the

Bankruptcy Code or any other applicable law.

       7.      The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.




                           [Remainder of Page Intentionally Left Blank]




                                                 -2-
     Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 4 of 17




       8.      The Liquidating Trustee, Stretto, and the Clerk of the Court are authorized to take

all actions necessary to effectuate the relief granted pursuant to this Order in accordance with the

Objection.

       9.      This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Order.



 Houston, Texas
 Date:                                  , 2021

                                                       THE HONORABLE DAVID R. JONES
                                                       CHIEF UNITED STATES BANKRUPTCY
                                                       JUDGE




                                                 -3-
Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 5 of 17




                             Schedule 1
Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 6 of 17



                             Schedule 1A

                          Disallowed Claims
Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 7 of 17



  Ref        Name of                                                                                   Reasoning for
                      Debtor Name         Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                    Objection
                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   1          55HAITAO                        317   5/12/2020        General Unsecured: $13,000.00
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $13,000.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   2     ACCOUNTEMPS                         1911   7/20/2020         General   Unsecured:  $9,464.44
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                     Total: $9,464.44

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                              with the Reorganized
   3      AD-N-ART INC.                       874   5/26/2020         General Unsecured: $7,562.69
                          Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $7,562.69

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                              Bergdorf                                                               with the Reorganized
   4    AEFFE USA, INC.                      1866   7/16/2020         General Unsecured: $6,916.00
                          Goodman Inc.                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $6,916.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   5           ALLUME                         815   5/22/2020        General Unsecured: $10,785.01
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $10,785.01

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   6    AM DESIGN SAS                         840   5/25/2020        General Unsecured: $13,334.20
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $13,334.20

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                              with the Reorganized
   7      AMERR RUGS                          378   5/13/2020         General Unsecured: $6,720.00
                          Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $6,720.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
        ANCIENT GREEK                                               Priority: $0.00
                           Bergdorf                                                                   with the Reorganized
   8          SANDALS                        2208   7/20/2020        General Unsecured: $12,904.00
                       Goodman Inc.                                                                   Debtors’ books and
               LIMITED                                                                                       records
                                                                                    Total: $12,904.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
        ART REMEDY,       Neiman Marcus                                                               with the Reorganized
   9                                          892   5/26/2020        General   Unsecured:  $11,391.89
                LLC       Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $11,391.89

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
  10          BETA SPA                        854   5/26/2020        General Unsecured: $13,695.00
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $13,695.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
        BILL BLASS        Neiman Marcus                                                              with the Reorganized
  11                                         2016   7/17/2020         General Unsecured: $9,280.23
        DESIGN LLC        Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $9,280.23
Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 8 of 17



  Ref        Name of                                                                                 Reasoning for
                      Debtor Name       Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                  Objection
                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                  Priority: $0.00
        BOGDON CANDY Neiman Marcus                                                                  with the Reorganized
  12                                       1705   7/15/2020         General   Unsecured:  $6,968.46
          COMPANY INC Group LTD LLC                                                                 Debtors’ books and
                                                                                                           records
                                                                                   Total: $6,968.46

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                  Priority: $0.00
        CAMDEN J        Neiman Marcus                                                               with the Reorganized
  13                                       1871   7/16/2020        General Unsecured: $11,000.00
        ROBINSON        Group LTD LLC                                                               Debtors’ books and
                                                                                                           records
                                                                                  Total: $11,000.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                  Priority: $0.00
        CARLO MORETTI Neiman Marcus                                                                 with the Reorganized
  14                                       1291   6/16/2020        General   Unsecured:  $11,924.59
          VENEZIA SRL Group LTD LLC                                                                 Debtors’ books and
                                                                                                           records
                                                                                  Total: $11,924.59

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
        CHANTAL             Bergdorf                                                               with the Reorganized
  15                                       1228   6/14/2020         General Unsecured: $9,886.00
        ROMANO          Goodman Inc.                                                               Debtors’ books and
                                                                                                          records
                                                                                  Total: $9,886.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                  Priority: $0.00
                        Neiman Marcus                                                               with the Reorganized
  16    CLOSED US INC                      1670   7/15/2020        General Unsecured: $10,918.00
                        Group LTD LLC                                                               Debtors’ books and
                                                                                                           records
                                                                                  Total: $10,918.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
        COOPERS DIY,    Neiman Marcus                                                              with the Reorganized
  17                                       1309   6/18/2020         General Unsecured: $6,955.00
                LLC     Group LTD LLC                                                              Debtors’ books and
                                                                                                          records
                                                                                  Total: $6,955.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
          CRIMSON                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
         BUSINESS       Neiman Marcus                                                               with the Reorganized
  18                                       1469    7/1/2020        General Unsecured: $13,500.00
        EDUCATION       Group LTD LLC                                                               Debtors’ books and
           GROUP                                                                                           records
                                                                                  Total: $13,500.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
                DREAM                                             Priority: $0.00
                      Neiman Marcus                                                                 with the Reorganized
  19     PROJECTS LLC                       820   5/22/2020        General   Unsecured:  $11,997.95
                      Group LTD LLC                                                                 Debtors’ books and
        DBA RTA BRAND                                                                                      records
                                                                                  Total: $11,997.95

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                   Claim is inconsistent
               DSS                                                Priority: $0.00
                        Neiman Marcus                                                              with the Reorganized
  20    FIREGUARD,                          332   5/13/2020         General Unsecured: $6,978.06
                        Group LTD LLC                                                              Debtors’ books and
               INC.                                                                                       records
                                                                                  Total: $6,978.06

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
                            Bergdorf                                                               with the Reorganized
  21    ELAINE HEDAYA                      1510    7/7/2020         General Unsecured: $8,000.00
                        Goodman Inc.                                                               Debtors’ books and
                                                                                                          records
                                                                                  Total: $8,000.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                  Priority: $0.00
        EME POSATERIE Neiman Marcus                                                                 with the Reorganized
  22                                        141   5/11/2020        General Unsecured: $10,100.00
                  SRL Group LTD LLC                                                                 Debtors’ books and
                                                                                                           records
                                                                                  Total: $10,100.00
Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 9 of 17



  Ref        Name of                                                                                 Reasoning for
                      Debtor Name       Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                  Objection
                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
           EVERCOR                                                Priority: $0.00
                        Neiman Marcus                                                               with the Reorganized
  23        FACILITY                        992   5/29/2020         General   Unsecured:  $8,095.23
                        Group LTD LLC                                                               Debtors’ books and
        MANAGEMENT                                                                                         records
                                                                                   Total: $8,095.23

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                  Priority: $0.00
        F. SCHUMACHER      Bergdorf                                                                 with the Reorganized
  24                                       1103    6/5/2020        General Unsecured: $13,349.00
                 & CO. Goodman Inc.                                                                 Debtors’ books and
                                                                                                           records
                                                                                  Total: $13,349.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
              FISHER                                              Priority: $0.00
                        Neiman Marcus                                                               with the Reorganized
  25       SIGERSON                          21    5/7/2020         General   Unsecured:  $9,674.00
                        Group LTD LLC                                                               Debtors’ books and
        MORRISON LLC                                                                                       records
                                                                                   Total: $9,674.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                   Claim is inconsistent
            FUSION                                                Priority: $0.00
                        Neiman Marcus                                                              with the Reorganized
  26     MODELING                          3363   1/15/2021         General Unsecured: $9,000.00
                        Group LTD LLC                                                              Debtors’ books and
        AGENCY LLC                                                                                        records
                                                                                  Total: $9,000.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                  Priority: $0.00
        GAMMA STEEL     Neiman Marcus                                                               with the Reorganized
  27                                        139   5/11/2020        General Unsecured: $11,565.00
                SRL     Group LTD LLC                                                               Debtors’ books and
                                                                                                           records
                                                                                  Total: $11,565.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                   Claim is inconsistent
                                                                  Priority: $0.00
         GARRETT        Neiman Marcus                                                              with the Reorganized
  28                                        348   5/13/2020         General Unsecured: $6,818.54
        LEIGHT LLC      Group LTD LLC                                                              Debtors’ books and
                                                                                                          records
                                                                                  Total: $6,818.54

                                                            Administrative: $0.00
                  GBS                                            Secured: $0.00
                                                                                                   Claim is inconsistent
        ENTERPRISES                                               Priority: $0.00
                        Neiman Marcus                                                              with the Reorganized
  29    D.B.A. BRITTANY                     938   5/27/2020         General Unsecured: $6,782.85
                        Group LTD LLC                                                              Debtors’ books and
           LYNN DESIGN
                                                                                                          records
                    CO.                                                           Total: $6,782.85

                                                            Administrative: $0.00
                                                                 Secured: $0.00
               GLOBAL                                                                               Claim is inconsistent
                                                                  Priority: $0.00
            CROSSING Neiman Marcus                                                                  with the Reorganized
  30                                       1612   7/13/2020         General   Unsecured:  $9,175.94
        TELECOMMUNIC Group LTD LLC                                                                  Debtors’ books and
           ATIONS, INC.                                                                                    records
                                                                                   Total: $9,175.94

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
           INGRAM                                                 Priority: $0.00
                        Neiman Marcus                                                               with the Reorganized
  31    PUBLISHER                          1535    7/8/2020        General Unsecured: $12,705.70
                        Group LTD LLC                                                               Debtors’ books and
         SERVICES                                                                                          records
                                                                                  Total: $12,705.70

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
        JENNIFER                                                  Priority: $0.00
                        Neiman Marcus                                                               with the Reorganized
  32     ZEUNER                             249   5/12/2020        General   Unsecured:  $10,695.00
                        Group LTD LLC                                                               Debtors’ books and
        JEWLERY
                                                                                                           records
                                                                                  Total: $10,695.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                  Priority: $0.00
                            Bergdorf                                                                with the Reorganized
  33     JOANNA TYPEK                       759   5/21/2020        General Unsecured: $12,300.00
                        Goodman Inc.                                                                Debtors’ books and
                                                                                                           records
                                                                                  Total: $12,300.00
Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 10 of 17



  Ref        Name of                                                                                   Reasoning for
                      Debtor Name         Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                    Objection
                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   34         KASSL BV                       1049    6/3/2020        General   Unsecured:  $13,127.19
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $13,127.19

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   35         KASSL BV                        919   5/27/2020        General Unsecured: $11,334.58
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $11,334.58

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
        KELKOO GROUP Neiman Marcus                                                                    with the Reorganized
   36                                         753   5/21/2020        General   Unsecured:  $11,238.62
                 LTD Group LTD LLC                                                                    Debtors’ books and
                                                                                                             records
                                                                                    Total: $11,238.62

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                              with the Reorganized
   37   KEMISTRE 8 LLC                       1042    6/2/2020         General Unsecured: $7,588.00
                          Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $7,588.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
        L'ACCESSORIO          Bergdorf                                                               with the Reorganized
   38                                        1280   6/15/2020         General Unsecured: $6,476.69
                S.R.L.    Goodman Inc.                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $6,476.69

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                              Bergdorf                                                                with the Reorganized
   39   LANDINI SHIRTS                        490   5/15/2020        General Unsecured: $11,953.76
                          Goodman Inc.                                                                Debtors’ books and
                                                                                                             records
                                                                                    Total: $11,953.76

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
        LEE MATHEWS                                                 Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   40     WORKROOM                            691   5/20/2020        General Unsecured: $13,047.10
                          Group LTD LLC                                                               Debtors’ books and
             PTY LTD                                                                                         records
                                                                                    Total: $13,047.10

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
        LONDONTOWN        Neiman Marcus                                                               with the Reorganized
   41                                         708   5/20/2020        General   Unsecured:  $10,956.59
            USA INC.      Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $10,956.59

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
              LURE                                                  Priority: $0.00
                          Neiman Marcus                                                              with the Reorganized
   42   ENTERPRISES                          1275   6/18/2020         General Unsecured: $6,456.69
                          Group LTD LLC                                                              Debtors’ books and
                LLC                                                                                         records
                                                                                    Total: $6,456.69

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                              with the Reorganized
   43   M.B. FISHER LLC                        24    5/7/2020         General Unsecured: $6,982.70
                          Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $6,982.70

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
        MEMO AMERICA          Bergdorf                                                                with the Reorganized
   44                                         419   5/14/2020        General Unsecured: $10,354.20
                INC.      Goodman Inc.                                                                Debtors’ books and
                                                                                                             records
                                                                                    Total: $10,354.20
Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 11 of 17



  Ref        Name of                                                                                   Reasoning for
                      Debtor Name         Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                    Objection
                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   45   MERCER US INC                         438   5/14/2020        General   Unsecured:  $12,992.00
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $12,992.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                              Bergdorf                                                                with the Reorganized
   46    MISSONI S.P.A.                      1599   7/10/2020        General Unsecured: $13,368.00
                          Goodman Inc.                                                                Debtors’ books and
                                                                                                             records
                                                                                    Total: $13,368.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   47      MOGIMO INC                        2535   7/24/2020         General   Unsecured:  $9,000.00
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                     Total: $9,000.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                              Bergdorf                                                               with the Reorganized
   48    MUSE IMPORTS                        1134    6/8/2020         General Unsecured: $8,998.00
                          Goodman Inc.                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $8,998.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                              with the Reorganized
   49        NOXS INC.                       1524    7/7/2020         General Unsecured: $8,655.00
                          Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $8,655.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   50   OTSUMO CO LTD                         318   5/12/2020        General Unsecured: $11,304.74
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $11,304.74

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
        PAI SKINCARE      Neiman Marcus                                                              with the Reorganized
   51                                        1909   7/20/2020         General Unsecured: $8,856.00
                 LTD      Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $8,856.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                              Bergdorf                                                                with the Reorganized
   52       PEPLO SRL                         248   5/11/2020         General   Unsecured:  $9,408.00
                          Goodman Inc.                                                                Debtors’ books and
                                                                                                             records
                                                                                     Total: $9,408.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
        PRESTIGE SAS                                                Priority: $0.00
                              Bergdorf                                                               with the Reorganized
   53     DI CASTANO                          525   5/15/2020         General Unsecured: $6,698.04
                          Goodman Inc.                                                               Debtors’ books and
           CARLO E C.                                                                                       records
                                                                                    Total: $6,698.04

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   54     PROSPETTIVE                         533   5/16/2020        General Unsecured: $11,622.38
                          Group LTD LLC                                                               Debtors’ books and
                                                                                                             records
                                                                                    Total: $11,622.38

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
        RFID SHERPAS,     Neiman Marcus                                                              with the Reorganized
   55                                        1170   6/11/2020         General Unsecured: $6,897.50
                  LLC     Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $6,897.50
Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 12 of 17



  Ref        Name of                                                                                  Reasoning for
                      Debtor Name        Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                   Objection
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
   56     RODARTE LLC                        807   5/22/2020         General   Unsecured:  $7,930.00
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $7,930.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
        SABELL'S SNOW                                                                               Claim is inconsistent
                                                                   Priority: $0.00
            PLOWING & Neiman Marcus                                                                 with the Reorganized
   57                                        901   5/26/2020         General Unsecured: $7,484.00
           LANDSCAPE Group LTD LLC                                                                  Debtors’ books and
          SERVICE INC                                                                                      records
                                                                                   Total: $7,484.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
                  SAM Neiman Marcus                                                                  with the Reorganized
   58                                        242   5/11/2020         General   Unsecured:  $9,824.43
        INTERNATIONAL Group LTD LLC                                                                  Debtors’ books and
                                                                                                            records
                                                                                    Total: $9,824.43

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
        SATYA TWENA      Neiman Marcus                                                              with the Reorganized
   59                                       1580   7/10/2020         General Unsecured: $9,982.38
                LLC      Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $9,982.38

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
        SELECT MIAMI,    Neiman Marcus                                                              with the Reorganized
   60                                       1775   7/16/2020         General Unsecured: $8,028.47
                 INC.    Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $8,028.47

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        SIGNORIA DI      Neiman Marcus                                                               with the Reorganized
   61                                       1016    6/1/2020        General Unsecured: $11,027.00
        FIRENZE LLC      Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $11,027.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
        SWISSCOSMET          Bergdorf                                                               with the Reorganized
   62                                       2876   9/23/2020         General Unsecured: $9,945.00
               CORP.     Goodman Inc.                                                               Debtors’ books and
                                                                                                           records
                                                                                   Total: $9,945.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
          THE LOCALE Neiman Marcus                                                                   with the Reorganized
   63                                       2678   8/18/2020        General   Unsecured:  $11,438.35
        GROUP PTY LTD Group LTD LLC                                                                  Debtors’ books and
                                                                                                            records
                                                                                   Total: $11,438.35

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                             Bergdorf                                                               with the Reorganized
   64        TIA MAZZA                      1295   6/16/2020         General Unsecured: $8,525.00
                         Goodman Inc.                                                               Debtors’ books and
                                                                                                           records
                                                                                   Total: $8,525.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
   65    TITLE OF WORK                       146   5/11/2020         General Unsecured: $8,112.00
                         Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $8,112.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
   66       TL AT HOME                       255   5/12/2020         General Unsecured: $6,530.76
                         Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $6,530.76
Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 13 of 17



  Ref        Name of                                                                                  Reasoning for
                      Debtor Name        Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                   Objection
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        TOWN OF PALM     Neiman Marcus                                                               with the Reorganized
   67                                       2861   9/22/2020        General   Unsecured:  $11,842.75
              BEACH      Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $11,842.75

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
        V.P. DESIGNS     Neiman Marcus                                                              with the Reorganized
   68                                       1302   6/19/2020         General Unsecured: $8,320.00
                 LTD     Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $8,320.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
              VISUAL     Neiman Marcus                                                               with the Reorganized
   69                                        625   5/19/2020        General   Unsecured:  $12,347.06
        COMFORT & CO     Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $12,347.06

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
   70       WALDIN LLC                       900   5/26/2020         General Unsecured: $6,658.80
                         Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $6,658.80

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        WELLE NORTH      Neiman Marcus                                                               with the Reorganized
   71                                        825   5/22/2020        General Unsecured: $10,206.00
         AMERICA INC     Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                   Total: $10,206.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
          WENDY M        Neiman Marcus                                                              with the Reorganized
   72                                        656   5/20/2020         General Unsecured: $8,807.50
        MCMURTREY        Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $8,807.50

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                        The Neiman                                 Priority: $0.00
        WILL-RICH SHOE                                                                               with the Reorganized
   73                  Marcus Group         1975   7/18/2020        General Unsecured: $10,644.26
         COMPANY, LLC                                                                                Debtors’ books and
                                LLC                                                                         records
                                                                                   Total: $10,644.26
Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 14 of 17



                              Schedule 1B

                       Reduced and Allowed Claims
           Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 15 of 17



Ref        Name of                                                                                                                             Reasoning for
                    Debtor Name         Claim # Date Filed                      Claim Amounts                   Allowed Claim Amount
 #         Claimant                                                                                                                              Objection
                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
      AMBELLA HOME                                                Priority: $0.00                         Priority: $0.00
                        Neiman Marcus                                                                                                      with the Reorganized
 1      COLLECTION,                          53    5/8/2020        General Unsecured: $19,094.00            General Unsecured: $6,725.00
                        Group LTD LLC                                                                                                      Debtors’ books and
               INC.                                                                                                                               records
                                                                                  Total: $19,094.00                       Total: $6,725.00

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
           AVCON                                                  Priority: $0.00                         Priority: $0.00
                        Neiman Marcus                                                                                                       with the Reorganized
 2    ENGINEERING                           949   5/28/2020        General   Unsecured:  $15,456.00         General   Unsecured:  $4,781.00
                        Group LTD LLC                                                                                                       Debtors’ books and
               PC                                                                                                                                  records
                                                                                  Total: $15,456.00                        Total: $4,781.00

                                                              Administrative: $2,728.00                Administrative: $2,728.00
                                                                        Secured: $0.00                           Secured: $0.00
                                                                                                                                              Claim is inconsistent
                                                                                     Priority: $0.00                          Priority: $0.00
                        Neiman Marcus                                                                                                         with the Reorganized
 3         BEN-AMUN                        2594    8/3/2020          General Unsecured: $12,012.00             General Unsecured: $1,576.00
                        Group LTD LLC                                                                                                         Debtors’ books and
                                                                                                                                                     records
                                                                                   Total: $14,740.00                        Total: $4,304.00

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
                        Neiman Marcus                                                                                                     with the Reorganized
 4         CELCIA INC                      1472    7/2/2020        General Unsecured: $12,807.49              General Unsecured: $470.00
                        Group LTD LLC                                                                                                     Debtors’ books and
                                                                                                                                                 records
                                                                                  Total: $12,807.49                        Total: $470.00

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
                            Bergdorf                                                                                                        with the Reorganized
 5        CLERGERIE                         979   5/29/2020        General Unsecured: $42,089.90           General Unsecured: $30,923.00
                        Goodman Inc.                                                                                                        Debtors’ books and
                                                                                                                                                   records
                                                                                  Total: $42,089.90                       Total: $30,923.00

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
      COLOMBIER         Neiman Marcus                                                                                                      with the Reorganized
 6                                          787   5/22/2020        General Unsecured: $15,063.69            General Unsecured: $2,662.64
      HACOT, INC.       Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                                  records
                                                                                  Total: $15,063.69                       Total: $2,662.64

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
                                                             Priority: $11,700.00                    Priority: $11,700.00
          DAVID         Neiman Marcus                                                                                                       with the Reorganized
 7                                          428   5/14/2020           General Unsecured:  $9,874.76               General Unsecured:  $0.00
      SCHINMAN          Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                   records
                                                                                  Total: $21,574.76                       Total: $11,700.00

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
      DIANE JAMES       Neiman Marcus                                                                                                       with the Reorganized
 8                                          205   5/13/2020        General Unsecured: $27,915.00           General Unsecured: $14,750.00
      DESIGNS, INC.     Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                   records
                                                                                  Total: $27,915.00                       Total: $14,750.00

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
      GIGIANDCICI       Neiman Marcus                                                                                                       with the Reorganized
 9                                           60    5/8/2020        General   Unsecured:  $15,331.00         General   Unsecured:  $4,847.00
             LLC.       Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                   records
                                                                                  Total: $15,331.00                        Total: $4,847.00

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                       The Neiman                                 Priority: $0.00                         Priority: $0.00
      GRAPHIC IMAGE,                                                                                                                       with the Reorganized
10                    Marcus Group           44    5/7/2020        General Unsecured: $19,414.81            General Unsecured: $6,402.00
                 INC.                                                                                                                      Debtors’ books and
                               LLC                                                                                                                records
                                                                                  Total: $19,414.81                       Total: $6,402.00

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
             KIKI DE Neiman Marcus                                                                                                         with the Reorganized
11                                          977   5/29/2020        General Unsecured: $17,664.00            General Unsecured: $6,902.56
      MONTPARNASSE Group LTD LLC                                                                                                           Debtors’ books and
                                                                                                                                                  records
                                                                                  Total: $17,664.00                       Total: $6,902.56
            Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 16 of 17



Ref         Name of                                                                                                                          Reasoning for
                     Debtor Name        Claim # Date Filed                     Claim Amounts                 Allowed Claim Amount
 #          Claimant                                                                                                                           Objection
                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
                        Neiman Marcus                                                                                                       with the Reorganized
12         LADORADA                         214   5/11/2020        General   Unsecured:  $19,311.00         General   Unsecured:  $6,187.30
                        Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                   records
                                                                                  Total: $19,311.00                        Total: $6,187.30

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
      LASH STAR         Neiman Marcus                                                                                                      with the Reorganized
13                                         1532    7/8/2020        General Unsecured: $13,173.18            General Unsecured: $1,695.55
        BEAUTY          Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                                  records
                                                                                  Total: $13,173.18                       Total: $1,695.55

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
          LEXINGTON                                               Priority: $0.00                         Priority: $0.00
                    Neiman Marcus                                                                                                           with the Reorganized
14    INTERNATIONAL                        1174   6/10/2020        General   Unsecured:  $44,249.50        General   Unsecured:  $31,794.08
                    Group LTD LLC                                                                                                           Debtors’ books and
                LLC                                                                                                                                records
                                                                                  Total: $44,249.50                       Total: $31,794.08

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
                        Neiman Marcus                                                                                                      with the Reorganized
15    LLADRO USA INC                        666   5/19/2020        General Unsecured: $15,435.58            General Unsecured: $2,132.10
                        Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                                  records
                                                                                  Total: $15,435.58                       Total: $2,132.10

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
      MAGGIE LOUISE                                               Priority: $0.00                         Priority: $0.00
                        Neiman Marcus                                                                                                      with the Reorganized
16     CONFECTIONS                         1463   6/30/2020        General Unsecured: $20,354.00            General Unsecured: $9,991.00
                        Group LTD LLC                                                                                                      Debtors’ books and
                LLC                                                                                                                               records
                                                                                  Total: $20,354.00                       Total: $9,991.00

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
                        Neiman Marcus                                                                                                     with the Reorganized
17        MIZY.ME LLC                       216   5/11/2020        General Unsecured: $14,740.00              General Unsecured: $570.00
                        Group LTD LLC                                                                                                     Debtors’ books and
                                                                                                                                                 records
                                                                                  Total: $14,740.00                        Total: $570.00

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
      MOTTAHEDEH & Neiman Marcus                                                                                                            with the Reorganized
18                                         1109    6/5/2020        General Unsecured: $21,172.56           General Unsecured: $10,735.00
           CO., INC. Group LTD LLC                                                                                                          Debtors’ books and
                                                                                                                                                   records
                                                                                  Total: $21,172.56                       Total: $10,735.00

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
      OLD WORLD         Neiman Marcus                                                                                                       with the Reorganized
19                                         1147    6/9/2020        General   Unsecured:  $24,923.20        General   Unsecured:  $14,163.20
          DESIGN        Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                   records
                                                                                  Total: $24,923.20                       Total: $14,163.20

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                            Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
       PEACOCK          Neiman Marcus                                                                                                       with the Reorganized
20                                          609   5/13/2020        General Unsecured: $43,686.87           General Unsecured: $33,687.30
      ALLEY, INC.       Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                   records
                                                                                  Total: $43,686.87                       Total: $33,687.30

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
      S & G HAMPTON Neiman Marcus                                                                                                          with the Reorganized
21                                         2702   8/20/2020        General Unsecured: $17,073.60            General Unsecured: $4,413.61
             SUN LLC Group LTD LLC                                                                                                         Debtors’ books and
                                                                                                                                                  records
                                                                                  Total: $17,073.60                       Total: $4,413.61

                                                            Administrative: $0.00                   Administrative: $0.00
                                                                 Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                  Priority: $0.00                         Priority: $0.00
      SELETTI NORTH     Neiman Marcus                                                                                                      with the Reorganized
22                                           93    5/8/2020        General Unsecured: $17,851.40            General Unsecured: $6,589.50
           AMERICA      Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                                  records
                                                                                  Total: $17,851.40                       Total: $6,589.50
           Case 20-32519 Document 2487-2 Filed in TXSB on 05/21/21 Page 17 of 17



Ref        Name of                                                                                                                          Reasoning for
                    Debtor Name        Claim # Date Filed                     Claim Amounts                 Allowed Claim Amount
 #         Claimant                                                                                                                           Objection
                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      SUBATOMIC        Neiman Marcus                                                                                                       with the Reorganized
23                                        1038    6/2/2020        General Unsecured: $23,398.00           General Unsecured: $10,410.00
         DIGITAL       Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $23,398.00                       Total: $10,410.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
                TDX Neiman Marcus                                                                                                         with the Reorganized
24                                        2669   8/13/2020        General Unsecured: $11,826.73            General Unsecured: $1,934.70
      COMPANIES, LLC Group LTD LLC                                                                                                        Debtors’ books and
                                                                                                                                                 records
                                                                                 Total: $11,826.73                       Total: $1,934.70

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                       with the Reorganized
25     TEA FORTE INC                       951   5/28/2020        General Unsecured: $44,098.17           General Unsecured: $30,637.47
                       Group LTD LLC                                                                                                       Debtors’ books and
                                                                                                                                                  records
                                                                                 Total: $44,098.17                       Total: $30,637.47

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                         Claim is inconsistent
               VICI                                              Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                     with the Reorganized
26    ENTERPRISES,                         872   5/26/2020        General Unsecured: $13,619.00              General Unsecured: $140.00
                       Group LTD LLC                                                                                                     Debtors’ books and
              INC.                                                                                                                              records
                                                                                 Total: $13,619.00                        Total: $140.00
